Title: From George Washington to General William Howe, 12 March 1778
From: Washington, George
To: Howe, William



Sir
Head Quarters Valley Forge 12th March 1778

Your Letter of the 10th came to hand last night.
The meeting of our Commissioners cannot take place ’till the time appointed in my last.
I am not able to conceive on what principle it should be imagined, that any distinction, injurious to Lieut. Colo. Campbell and the Hessian Field Officers still exists. That they have not yet been returned on parole is to be ascribed solely to the remoteness of their situation. Mr Boudinot informs me that he momently expects their arrival, in prosecution of our engagement. You are well aware, that the distinction originally made, with respect to them, was in consequence of your discrimination to the prejudice of General Lee. On your receding from that discrimination, and agreeing to a mutual releasement of Officers on parole—the difficulty ceased, and General Prescot was sent into New York, in full expectation, that General Lee would have immediately come out, in return. So far from adhering to any former exception, I had particularly directed my Commissary of Prisoners to release Lieut. Colo. Campbell, in lieu of Lt Colo. Ethan Allen.
I wish Sir, I was not Obliged to say there are some ambiguities, still Characterising the measures taken, concerning General Lee; which justify alarming surmises, notwithstanding all that has passed to the contrary. I have now been as explicit as you can desire, on the subject of Colo. Campbell and the Hessian Gentlemen and I hope to find you as explicit on the subject of General Lee; by giving directions without further delay, to liberate him in place of General Prescot. General Lee’s request mentioned by you to be permitted to come by Land to Philadelphia can be no objection to this requisition; it was founded upon your order to send him round by water to that place; and, conceiving, it would be insisted on that he should pass to Philadelphia, he prefered the mode of going by Land as the least inconvenient alternative. But the measure appears to me wholly improper, and a departure from our late stipulation; calculated to impose unnecessary hardships on that

unfortunate Gentleman; and to produce needless procrastination, at least, in allowing him the common benefit of a general agreement. With due respect I am, sir, Your most Obedt servant

Go: Washington

